The opinion of the court was delivered by
Powers, J.
It is undeniably true that towns have no power in the absence of special statutory authority to levy taxes upon their inhabitants. It is undeniably true that under such statutory authority they are limited to taxation for municipal or public purposes. It is undeniably true that in the care, preservation and management of their property, whether it consist of buildings, tools, road-machines or anything else, they not only have the clear right, but in justice to the taxpayers, are in duty bound to act with the discretion of a prudent and provident owner.
Towns have the clear right to build town houses for the accommodation of its meetings and rooms for its municipal offices. Expenditures for such purposes are proper incidental expenses within the range of section 2751, Rev. Laws.
In this case the town was confronted with a calamity which compelled a choice, between building a new town house or repairing the old one. It might lawfully do either. It elected to build a new one. The building of the new one was an oh-*535ject of a public character which made taxation for the purpose lawful. Having the power to impose taxation for the new building, the town in legal meeting, is the only umpire to decide how much it will expend in such building. We do not say that the discretion of the majority of the voters is unlimited in respect to a proposed expenditure for a proper municipal purpose. Cases may be easily conceived where a majority might vote an excessive tax from a reckless disregard of all rules of prudence. But courts do not undertake to set up their own views of the propriety of municipal actions as the standard by which to try the action of a town in the exercise of a power lodged with it by the law, but leaves the exercise of such power just where the legislature has left it, in the discretion of the voters until it is seen that the discretion is abused by a willful perversion of the power to illegal ends or abuse of its exercise that demands restriction.
The town of Barre.might well anticipate its prospective needs in providing itself with a new town hall. It was not tied down to the iron rule of absolute necessity in determining the kind or style of its town hall. But it.might build fitly according to its ability and according to its manifest destiny. It might provide such conveniences and improvements as prudent people customarily employ in the day and generation in which it builds. If steam heating is thought superior to the old-fashioned fire-place, if the introduction of watér into the building conduces to health as well as cleanliness, both manifestly are proper furnishings to the new building. The fitting up of rooms for rent was an expense incidental to "the building of the town hall. The town has no right as a primary purpose to erect buildings to rent, but if in erection of its hall for its proper municipal uses, it conceives ..that, it will lighten its burdens to rent part of its building whereby an income is gained, no sound reason is suggested why it may not do so. The true distinction drawn in the authorities is this : If the primary object of a public expenditure is to subserve a public municipal purpose the expenditure is legal, notwith*536standing it also involves as an incident an expense which standing alone would not be lawful. But if the primary object is not to subserve a public municipal purpose but to promote some private end, the expenditure is illegal, even though it may incidently serve some public purpose. This is the test where good faith is exercised in making the expenditure. If a public purpose is set up as a mere pretext to conceal a private purpose, of course the expenditure is illegal and fraudulent. There is nothing in this case that invalidates the action of the town in building its new town hall. Spaulding v. Lowell, 23 Pick. 71.
Having elected to build, the town had on its hands an old building. In the exercise of what seemed to them to be a wise discretion, the voters decided to repair it for rental purposes. This is said to be illegal. It would be, if the primary object was to invest money in a building to rent. The town could not purchase a building for rental purposes solely. But here the town already owns a building purchased or erected for its proper municipal purposes. It no longer has use for it for municipal purposes. Must it sacrifice its property, or may it not do with it what a prudent man would do with such a building? Suppose in a few years its road machine is supplanted by some improved machine which it deems it is wise to purchase, could it not keep its old one in repair to rent advantageously to others ? It is no answer to say that the town would in the long run be as well off to give away its old building. The question was one for the. town to decide for itself and its decision made in good faith is final.
The numerous cases cited in the defendant’s brief fully support the' conclusions here reached.
Judgment affirmed.